Case 2:19-cv-00867-JAD-BNW Document 11 Filed 06/24/19 Page 1 of 2




                                                      ECF No. 11
Case 2:19-cv-00867-JAD-BNW Document 11 Filed 06/24/19 Page 2 of 2




    The parties stipulate to dismiss with prejudice plaintiff Amida Anaya's allegation that she lost
“past and future wages and earning capacity” as a result of a slip and fall in her local Costco
store. I construe the parties' stipulation [ECF No. 11] as one under FRCP 15(a)(2) permitting
Anaya to amend her complaint to drop those elements from her claimed damages. So construed,
the parties' stipulation [ECF No. 11] is GRANTED. Anaya must file her amended complaint
eliminating the allegation that she lost past and future wages and earning capacity as a
result of the slip and fall by September 18, 2019.


                                           _________________________________
                                                           _____
                                                              _ _____
                                                                    _ ____
                                                                      __ _____
                                                                      __       _ __
                                           U.S. District Judge
                                                          udgge Je
                                                                JJennifer
                                                                  enn
                                                                   n ifer A
                                                                          A.. Do
                                                                              Dorsey
                                                                                orse
                                           Dated: September 4, 2019
